The statutes of Florida relating to the registration of titles to motor vehicles and liens thereon are substantially similar to the statutes of Ohio. There is, therefore, no conflict between the laws of the two states which clashes with the rights of Ohio citizens or the public policy of Ohio. In the Kelley Kar Co.case, the plaintiff relied solely upon its reservation of title contained in the conditional sales contract, executed in California. The record failed to disclose whether the conditional sales contract was filed or recorded in any public office in California. In that case, the Supreme Court said:
"Since `the right, title, claim or interest of' plaintiff `in or to' the motor vehicle here asserted is not evidenced by `a certificate of title or manufacturer's or importer's certificate,' that claim of right can not be recognized and plaintiff can not prevail in this action."
In the instant case, the plaintiff predicates its action upon a motor vehicle certificate of title duly issued by the state of Florida on February 19, 1949, as well as its conditional sale agreement. Defendant relies on his Ohio certificate of title, duly issued on April 11, 1949. The record fails to disclose the evidence upon which an Ohio certificate of title was issued to Ellis by the Clerk of Courts of Franklin County without noting thereon the lien of the plaintiff.
It is apparent that the 1937 act "To prevent the importation *Page 450 
of stolen motor vehicles and thefts and frauds in the transfer of title to motor vehicles, etc.," as amended, was ineffective to prevent a fraud in the transfer of the title to the automobile in the instant case. Since plaintiff's lien noted upon its Florida certificate of title was unreleased, Ellis (defendant's predecessor in title) did not obtain an Ohio certificate of title in accordance with the provisions of the Ohio statute.
Since there is no substantial conflict between the Florida and Ohio acts, and the object and spirit of the Florida act is identical with that of Ohio, it is my conclusion that by the law of comity, the lex loci contractus controls, that the lien of the plaintiff is valid and prior in time to the title of the defendant, and that plaintiff should prevail. Kanaga v.Taylor, 7 Ohio St. 134, 70 Am. Dec., 62.
FESS, CONN and DEEDS, JJ., of the Sixth Appellate District, sitting by designation in the First Appellate District. *Page 451